OFFICE    OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                              AUSTIN




1940, requostfng the opfn
question rubmltted in the                             or jr0~r iOttOrr




                                          pablo of oaring for
                                          ts dlatrfst.   It Is
                                     deato or Lor Angelem




     Yilian~                              upon mlah re(Iem-
     tlon, ax-8 the ahllilrsn sf the olvll~an eragloyeas
     raterresd to above entitled to attend t&d Ssn An-
     tonio school8 free of ohar6e, OS are they to bo
     oonaidorsd rmaident aaholartloe and entitled bo
     tree tultlon  only Fa tkm dietriot Zn whtoh their
     parent4 re8140?*
~epart236mt or education, rage 2



          Article 27t4b, V?rnon*e Texas Civil ,it.atutse,
(Acts 1925, 44th Legislature, p. 299, Ch. 112) provides
85 followa:

           *.~'stton 1. ihat the State Bard of Zduoa-
     tion 1s bereby authorl'zed and etmpowered to 8etabllsh
     lndap8endent eohool dlstriots upon any xillltary ree-
     erratione looatsd within the Stat8 of Tsxae, upon
     euoh terms anC conditions as may be agreed   npon
     by the State Zoard or Tiduoatlon and the military
     euthorltlee; and such dletrlots may bs entitled to
     enuasrate ita echolaeltce, to share in the State
     per oaplta apportionsent, an4 euoh other prlvll-
     e&j88 aa are now granted to indep8ndent and ooemon
     school districts.

         *~rovl4ed, that the obllfiren who are entltled
    to attend the schools thus establlehed, ehall be
    those of the otrfoere, warrant oifioere, soldiers
    and olvilian efepl~yeeo rssldlng or employe4 upon
    such reaenatlona.

           "And psoyided, that wheF8VeF in the opinion
    of the Stats i%erd ot i%duoatlon, the number oi
    children rasident upon any mllltary reeerPatlon
    1s not eufflalent to warrant the eetabllehwnt
    ol a separate shhool dlstrlet, that suah military
    resoFyatZon shall ior tha purpose of this Aot b8
    lnolu4ed in any other eohool distr:ot under euoh
    regulatlone   (La ths Board of Education may deter-
    mine.    Provided further, that the Bard ot Trus-
    teas of suoh dietriot shall hare the authority
    to transfer to any ot::er independent OF common
    school district maintaining adequate faollltles
    and SWr?dQFds fOF el8mentary, Junior or 88nior
    high sahoole, ae est up by ths Sate Cepartment
    ot Zduoation and Southern kssoolation, any sohool
    ohildren rho osn not be provided fOF by the dio-
    trlat of their reeidenoe.

         "SBO. 2. Upon establishment or a school
    dlstriot on any military reservatlzn a8 hereto-
    fore pFOVlb6d, the Stats 3qerlntsndent    or Pub-
    lie Inotruatlon shall apgolnt a boar4 of three
    trustees for each district 80 or8ate4, to,bs
    selected rroai a list or aivillans who are quail-
    tl84 under the general eoho0l lswe oi 'Pexae, au4
    who live or are aerployed upon the military ree-
    arwitlon in ahlch the sohool 4letrlot is 6meted,
%epartsient   of Eduoation.   ?‘a~3 53



      8uOh list to b8 ftinlehed by the commanding Oi-
      fiO8F of said tilltarp r8esrvatLon to the Stats
      .-:uperlntsadentof Fubllc Instruction. Sal4 trua-
      t88e shall hold OCfiO8 for two yoar8, and W&i1
      their euocaesors ar8 appointed and qualified.

            wFrovlded, that in So Sar as preotlcable
      ths teachers of said eohocls shall be e8leoted
      ipore the Feeid8nte of said eohool district ?rho
      are quallile4 to teach in the pub110 eohoole of
      the State of Texae; and

             -?rovl&d Surthsr, that each year the true-
      ta8e of said dietrlote shell take, ah4 oartitp
      the oewus of ellgibla ohl1dren     within t.he eoho-
      lastio ages; the eoholaetioe    so enum8Pated shall
      be 8ntltled to partlolpte in th6 anni&al appor-
      tiorment of the Xate Available Sohool mod, and
      the mount    of th8 erallabls school fUn4 to whlah
      the said dletrlot ie entitled aooordlng to item
      eeholaetlo populatloa eaoh y8ar, shall be appor-
      tioned   and paid diP8Ctly  to th8 nald dietriot.
      The laws pertaining to independent eahool dle-
      triats shall govern said dlatriate so far ae the
      ohs18 may b8 applloable, but the Stat8 Roard of
      Bduoetlon may s&e euah epeolal regulations an4
      OFdSPS for the gOV8rSlIAOUtOf such distFiOtS RS
      they may deem 8xpedlent.w

           sOi2tiOCI1 Of th8 fO~6Oing   AOt authorleas the
eetabllsheact OF areation   of independent school dietriots
Upon allltary POSQPYatiQW    and the proviso following eet-
tiog out that ohildren of enployeee residing or employed
upon atoh p898Z4etiOh shall be sotitled to attend the
sehoole tLu8 8etabliahe4, Clearly has r8fOrSho8 to eoholae-
tios 8ntitl8d to attend the eobools of an independent die-
triot op8ated or cetebliehe4 umn a military meenatloa.
"rhs Bard at Education, however, aocording    to your letter,
did not setabliah or OrOat a school di8triOt 013 t,h8 ?OFt
52~~Youeton tiilitary IWwTati~on, but aoted under another
provision of the Act. Apparently being of the opinion      that
the huaib8F of ohild~ren P83ident UF0h the military rssor'la-
tioh was not surfioisnt to warrant t,he establlehmnt     OS a
sO~rat8 sohool disttiat, tha territory of the inllltary
r8eerVatiOn was included in the 568 Antonlo Independent
-"chool Natriot.    ::;e
                       aseulte that no rules ar regulations
wara pascribed    by the "mhrd of Eduoation sinca you rrentlon-
ed none in your lett,aS.
                                                                  121


Depertnimnt   or ?tdua6tIon, P.3~. 4



          Fe rind nothing In 5aatIon 1 of the Bat which would
entltlo ohlldren or p*rsons am910706 on tbs Fort Sam ziouston
tilltar  Reservstlon but r6sIding In the Los Angeles Heights
Dlatrlot to attend the eahools oi the San Antonio Independent
sahool DIstriat wham suah rasarretlon has been attaahod to
and aada a part of the 3~ Ar.toibio Independent Sahoal Dlstrlat
as dl8tln@shad   ?mm the Oreatlon or ee.tablishment of sa;;lrr-
ate lnbpendent  distrlat on tha erllItar7 teeemmtion.

          Seatloa e prorldou ror the appolntrsent or trustass
aad the msnagemnt,  operation, and aoatrol of a separate
distrlat ostabllshed on tha amarvatlon and oontalns 00 pro-
rlslon whiah vmuld o9mata a+aa r~eptlon    to or ahaago the
gaaanl law whoa no suab dlatrlat has ever been r8tablIshed.

            Under the faots sat out.In pour letter It la out
opinion that ahiX4ran of airillan aa9107oas war ki ag on the
Port Sam Burton SCIlItary Rasenatloa but reeldlrqg %n the
Los Angalrs Heights Sohool Dlstriet sheald bs aonrlilured  roe-
ldsnt 8OhOlastIaS of tha lo8 Angels8 iialghtr Sohaol CI8trlet
and rotid   not bs entitled to fme tultloa In the San Antonio
Iads9anQeat Sahool DIntWat by raaeon or the fast thst thm
~s.imo~o;f such ohildran aa7 ba am9lo7ed apon the reilikxy ns-
          .

                                        Tours very tral7




ccc:E%